UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51371 LINCOLN EDUCATIONAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 57-1150621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 200 Executive Drive, Suite 340 West Orange, NJ (Zip Code) (Address of principal executive offices) (973)736-9340 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ý Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý As of May 3, 2012, there were 22,804,111 shares of the registrant’s common stock outstanding. LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets at March 31, 2012 and December 31, 2011 (unaudited) 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Comprehensive (Loss) Income for the three months ended March 31, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 6. Exhibits 25 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, less allowance of $17,027 and $20,194 at March 31, 2012 and December 31, 2011, respectively Inventories Prepaid income taxes Deferred income taxes, net Prepaid expenses and other current assets Total current assets PROPERTY, EQUIPMENT AND FACILITIES - At cost, net of accumulated depreciation and amortization of $129,085 and $122,274 at March 31, 2012 and December 31, 2011, respectively OTHER ASSETS: Noncurrent receivables, less allowance of $1,587 and $1,664 at March 31, 2012 and December 31, 2011, respectively Deferred income taxes, net Goodwill Other assets, net Total other assets TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 1 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) (Continued) March 31, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt and lease obligations $ $ Unearned tuition Accounts payable Accrued expenses Other short-term liabilities Total current liabilities NONCURRENT LIABILITIES: Long-term debt and lease obligations, net of current portion Pension plan liabilities, net Accrued rent Other long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, no par value - 10,000,000 shares authorized, no shares issued and outstanding at March 31, 2012 and December 31, 2011 - - Common stock, no par value - authorized 100,000,000 shares at March 31, 2012 and December 31, 2011, issued and outstanding 28,613,615 shares at March 31, 2012 and 28,548,274 shares at December 31, 2011 Additional paid-in capital Treasury stock at cost - 5,910,541 shares at March 31, 2012 and December 31, 2011, respectively ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 2 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, REVENUE $ $ COSTS AND EXPENSES: Educational services and facilities Selling, general and administrative Gain on sale of assets ) ) Total costs & expenses OPERATING (LOSS) INCOME ) OTHER: Interest income 2 3 Interest expense ) ) Other income 8 6 (LOSS) INCOME BEFORE INCOME TAXES ) (BENEFIT) PROVISION FOR INCOME TAXES ) NET (LOSS) INCOME $ ) $ Basic Net (loss) income per share $ ) $ Diluted Net (loss) income per share $ ) $ Weighted average number of common shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements. 3 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (In thousands) (Unaudited) March 31, Net (loss) income $ ) $ Other comprehensive (loss) income Employee pension plan adjustments, net of taxes - - Comprehensive (loss) income $ ) $ See notes to unaudited condensed consolidated financial statements. 4 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (In thousands, except share amounts) (Unaudited) Accumulated Additional Other Common Stock Paid-in Treasury Retained Comprehensive Shares Amount Capital Stock Earnings Loss Total BALANCE - January 1, 2012 $ $ $ ) $ $ ) $ Net loss - ) - ) Stock-based compensation expense Restricted stock - Stock options - - 72 - - - 72 Tax deficiency of stock-based awards and cancels - - ) - - - ) Net share settlement for equity-based compensation ) - ) - - - ) Cash dividend of $0.07 per common share - ) - ) BALANCE - March 31, 2012 $ $ $ ) $ $ ) $ See notes to unaudited condensed consolidated financial statements. 5 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Gain on disposition of assets ) ) Provision for doubtful accounts Stock-based compensation expense Tax benefit associated with exercise of share based payments - ) Deferred rent (Increase) decrease in assets: Accounts receivable ) Inventories 87 23 Prepaid income taxes ) Prepaid expenses and current assets ) Other assets ) Increase (decrease) in liabilities: Accounts payable ) ) Accrued expenses ) Pension plan liabilities ) ) Unearned tuition ) ) Other liabilities ) ) Total adjustments Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Restricted cash - Capital expenditures ) ) Proceeds from sale of property and equipment 35 26 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on borrowings - ) Proceeds from exercise of stock options - Tax benefit associated with exercise of share based payments - 91 Net share settlement for equity-based compensation ) ) Dividends paid ) ) Principal payments under capital lease obligations ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ See notes to unaudited condensed consolidated financial statements. 6 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) (Continued) Three Months Ended March 31, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ $ Income taxes $ 53 $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Liabilities accrued for the purchase of fixed assets $ $ See notes to unaudited condensed consolidated financial statements. 7 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 (In thousands, except share and per share amounts and unless otherwise stated) (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activities – Lincoln Educational Services Corporation and Subsidiaries (the “Company”) is a provider of diversified career-oriented post-secondary education. The Company offers recent high school graduates and working adults degree and diploma programs in five principal areas of study: Health Science, Automotive Technology, Skilled Trades, Business and Information Technology and Hospitality Services. The Company currently has 46 schools in 17 states across the United States. Basis of Presentation – The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission and in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Certain information and footnote disclosures normally included in annual financial statements have been omitted or condensed pursuant to such regulations. These statements, which should be read in conjunction with the December 31, 2011 consolidated financial statements of the Company, reflect all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly the consolidated financial position, results of operations, and cash flows for such periods. The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2012. The unaudited condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All significant intercompany accounts and transactions have been eliminated. Use of Estimates in the Preparation of Financial Statements – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. On an ongoing basis, the Company evaluates the estimates and assumptions, including those related to revenue recognition, bad debts, fixed assets, goodwill and other intangible assets, stock-based compensation, income taxes, benefit plans and certain accruals and contingencies. Actual results could differ from those estimates. Stock-Based Compensation –The accompanying condensed consolidated statements of operations include stock-based compensation expense of approximately $0.9 million and $1.3 million for the three months ended March 31, 2012 and 2011, respectively.The Company uses the Black-Scholes valuation model for stock options and utilizes straight-line amortization of compensation expense over the requisite service period of the grant.The Company makes an estimate of expected forfeitures at the time options are granted. New Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (“FASB”) issued an amendment to an existing accounting standardwhichrequires companies to present net income and other comprehensive income in one continuous statement or in two separate, but consecutive, statements.In addition, in December 2011, the FASB issued an amendment to an existing accounting standard which defers the requirement to present components of reclassifications of other comprehensive income on the face of the income statement.The Company early adopted this amendment and has presented statements of comprehensive income.Comprehensive (loss) income is impacted by employee pension plan adjustments, net of taxes. In September 2011, the FASB issued a revised standard on testing for goodwill impairment. The revised standard allows an entity to first assess qualitatively whether it is necessary to perform step one of the two-step annual goodwill impairment test. An entity is required to perform step one only if the entity concludes that it is more likely than not that a reporting unit’s fair value is less than its carrying amount, a likelihood of more than 50 percent. An entity can choose to perform the qualitative assessment on none, some, or all of its reporting units. Moreover, an entity can bypass the qualitative assessment for any reporting unit in any period and proceed directly to step one of the impairment test, and then perform the qualitative assessment in any subsequent period. The revised standard is effective for the Company for annual and interim goodwill impairment tests performed beginning after January 1, 2012 for the Company. The Company does not believe this guidance will have any impact on its consolidated financial position, results of operations, or cash flows. 8 Index 2. WEIGHTED AVERAGE COMMON SHARES The weighted average number of common shares used to compute basic and diluted (loss) income per share for the three months ended March 31, 2012 and 2011 was as follows: Three Months Ended March 31, Basic shares outstanding Dilutive effect of stock options - Diluted shares outstanding For the three months ended March 31, 2012, options to acquire 78,301 shares were excluded from the above table because the Company reported a net loss for the quarter and therefore their impact on reported earnings per share would have been antidilutive.For the three months ended March 31, 2011, options to acquire 313,333 shares were excluded from the above table because they have an exercise price that is greater than the average market price of the Company’s common stock and therefore their impact on reported earnings per share would have been antidilutive. On April 29, 2011, the Company issued certain employees performance shares that vest when certain performance conditions are met.These performance conditions were not met as of December 31, 2011 with respect to the Company’s performance shares.As a result, the Company has determined these shares to be contingently issuable.Accordingly, 134,131 shares of outstanding performance shares have been excluded from the computation of diluted earnings per share for the three months ended March 31, 2012.Refer to Note 5 for more information on performance shares. 3. GOODWILL AND OTHER INTANGIBLE ASSETS The carrying amount of goodwill at March 31, 2012 is as follows: Goodwill $ Accumulated impairment losses ) $ 9 Index There have been no changes in the carrying amount of goodwill from December 31, 2011 through March 31, 2012. The Company reviews intangible assets for impairment when indicators of impairment exist. Annually, or more frequently if necessary, the Company evaluates goodwill and intangible assets with indefinite lives for impairment, with any resulting impairment reflected as an operating expense. Intangible assets, which are included in other assets in the accompanying condensed consolidated balance sheets, consist of the following: Indefinite Trade Name Trade Name Accreditation Curriculum Non-compete Total Gross carrying amount at December 31, 2011 $ Gross carrying amount at March 31, 2012 Accumulated amortization at December 31, 2011 - - Amortization - 23 - 29 28 80 Accumulated amortization at March 31, 2012 - - Net carrying amount at March 31, 2012 $ $
